UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                              No. 99-50375



                            YOLANDA M. REY,

                                                 Plaintiff-Appellant,


                                 VERSUS


                 EL PASO INDEPENDENT SCHOOL DISTRICT,
                    Estanislado Paz, Superintendent,

                                                 Defendant-Appellee.




              Appeal from the United States District Court
          For the Western District of Texas, El Paso Division
                            (EP-98-CV-204-H)
                             March 8, 2000


Before HIGGINBOTHAM and PARKER, Circuit Judges, and WARD,* District
Judge:
PER CURIAM:**

     AFFIRMED.     See 5TH CIR. R. 47.6.




     *
      District Judge of the Eastern District of Texas, sitting by
designation.
     **
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.